DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Specification:
[0022] FIG. 2 illustrates a flowchart 200 for performing data analysis operations, in accordance with certain embodiments. In certain embodiments, the operations shown in FIG. 2 may be performed in the computational device 102. 

[0030] Control starts at block [[404]] 402 in which the data analysis application 104 designates the objective variable 108 as the total long distance call volume. The objective is to determine which explanatory variables best explain the total long distance call volume.

Claim Interpretation
Claims 1-7 claim a method which appears to be performed by the system claims of 8-14. While claims 1-7 do not appear to explicitly disclose what is performing the steps of the method, the claims appear to be written clearly enough that one of ordinary skill in the art should be able to make and use the invention as claimed.
Claims 15-20 appear to disclose a computer program product comprising a computer readable storage medium. The specification defines this medium in such a way as to specifically exclude embodiments that are “transitory signals per se”, as described in paragraph 47, lines 23-27). Thus, the determination of the “computer readable storage medium” appears to be within the guidelines of 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method for determining an explanatory variable with respect to an objective variable, the method comprising: selecting an explanatory variable having a relevance value greater than a threshold value with the objective variable in the data to be analyzed.
Further, it would not have been obvious to combine the above limitation with the remaining limitations of the claim.

Note that claims 8 and 15 contain the corresponding limitations of claim 1 as shown above; therefore, they are allowed by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuta (US 8,682,813) appears to disclose calculating discriminant scores for unknown samples to provide a model-free prediction model.
Ishikawa et al. (KR 20040111456) appears to disclose adding an explanatory variable to optimize a function with at least one cross-validation score as an independent variable.
However, these references do not appear to teach or fairly suggest what appears to be the indicated allowable subject matter of the claimed invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184